WR-84,275-01
                                                                                                    COURT OF CRIMINAL APPEALS
Richard R. Burroughs                                                                                 Cole B. Combs   AUSTIN, TEXAS
                                               ATTORNEYS AT LAW                                     Transmitted 12/2/2015 1:24:01 PM
                                                 209 E. HANSON                                        Accepted 12/2/2015 2:04:16 PM
                                           CLEVELAND, TEXAS 77328-1676                                                ABEL ACOSTA
                                                                                                                              CLERK

PHONE: (281) 592-5234                                                                       MAIL: P. O.  BOX 1676
                                                                                                       RECEIVED
FACSIMILE: (281) 592-1029                                                          E-MAIL: cole@rburroughslaw.com
                                                                                                COURT OF CRIMINAL APPEALS
                                                                                                        12/2/2015
                                                                                                   ABEL ACOSTA, CLERK
                                                    Letter of Mootness of Petition

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
APPEALS:

      On 01 DECEMBER 2015 the undersigned counsel filed a motion for leave to

file and accompanying petition for a writ of habeas corpus in case number WR-

84,275-01, Ex Parte Lawrence Ray Dirden II. This motion and petition are now moot

as the petitioner was granted a personal recognizance bond this morning (02

DECEMBER 2015) by District Judge Kelley Case, in the 9th District Court, sitting in

Montgomery County, Texas.

      No further relief is requested by Petitioner at this time, nor does the Court

need to take any action on this matter.


Sincerely,
Cole B. Combs
                 Digitally signed by Cole B. Combs
                 DN: cn=Cole B. Combs, o=Law Office of Richard



______________________________
                 Burroughs, ou, email=cole@rburroughslaw.com, c=US
                 Date: 2015.12.02 13:21:48 -06'00'




Cole B. Combs, Attorney




                                                                     Page 1 of 1